                                                            1                                  UNITED STATES DISTRICT COURT

                                                            2                                      DISTRICT OF NEVADA

                                                            3
                                                                 UNITED STATES OF AMERICA,                        CASE NO.: 2:16-cr-265-GMN-NJK
                                                            4
                                                                                  Plaintiff;                                       ORDER
                                                            5
                                                                                    vs.
                                                            6
                                                                      DIEGO GARCIA, et al.,
                                                            7
                                                                                  Defendants
                                                            8

                                                            9

                                                           10

                                                           11
1070 W. HORIZON RIDGE PARKWAY, SUITE 202




                                                                       The Court, having fully considered the Motion for Defense Witness Travel
                                                           12
   KATHLEEN BLISS LAW PLLC




                                                           13   Assistance, (ECF No. 2048), pursuant to 28 U.S.C. § 1821 submitted by Defendant Diego
        HENDERSON, NEVADA 89012




                                                           14   Garcia on behalf of all Group 1 Defendants, Pastor Palafox, Albert Perez, James Gillespie,
                                      TEL : 702.463.9074




                                                           15   Ernesto Gonzalez, Cesar Morales, Albert Lopez, Bradley Campos, and Diego Garcia, FINDS:
                                                           16
                                                                       1. The trial in this case commenced on July 29, 2019. The Defense commenced its case
                                                           17
                                                                           and witness testimony on November 25, 2019.
                                                           18
                                                                       2. Since the commencement of the Defense’s case, several Defense witnesses have
                                                           19

                                                           20
                                                                           traveled to Las Vegas for testimony but due to unforseen circumstances, have been

                                                           21              unable to testify.

                                                           22          3. Most recently, four (4) court dates (1/6/20; 1/7/20; 1/13/20; and 1/14/20) scheduled
                                                           23              for testimony of Defense witnesses were cancelled due to juror illness. As such, said
                                                           24
                                                                           Defense witnesses, some on more than one occasion, have had to return to their
                                                           25
                                                                           original destinations and rescheduled for future testimony.
                                                           26
                                                                       4. These circumstances causing the delay in the trial and the delay of the testimony of
                                                           27

                                                           28              Defense witnesses were unforeseeable and said delay has not been caused by the


                                                                                                           Page 3 of 4
                                                            1              Defense.
                                                            2          5. Good cause exists for this Order, requiring the United States Marshal for the District
                                                            3
                                                                           of Nevada to continue its efforts to arrange, coordinate and pay for Defense witness
                                                            4
                                                                           travel, housing, and related costs for the remainder of this trial, expected to last
                                                            5
                                                                           through the end of February 2020.
                                                            6

                                                            7          IT IS HEREBY ORDERED that in light of these unforeseen circumstances, good cause

                                                            8   exists for the United States Marshal for the District of Nevada to continue its efforts to facilitate

                                                            9   the transportation and housing of Defense witnesses, some of which may be duplicative of prior
                                                           10
                                                                efforts, pursuant to 28 U.S.C. § 1821.
                                                           11
1070 W. HORIZON RIDGE PARKWAY, SUITE 202




                                                                       IT IS FURTHER ORDERED that Defendants' Motion for Witness Travel Assistance,
                                                           12
   KATHLEEN BLISS LAW PLLC




                                                                (ECF No. 2048), is GRANTED consistent with the foregoing.
                                                           13
        HENDERSON, NEVADA 89012




                                                           14      Dated this 15
                                                                              ___ day of January, 2020.
                                      TEL : 702.463.9074




                                                           15

                                                           16                                  ___________________________________
                                                                                               Gloria M. Navarro, District Judge
                                                           17                                  UNITED STATES DISTRICT COURT

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                             Page 4 of 4
